         Case 1:18-cr-00887-SHS Document 117 Filed 12/07/20 Page 1 of 1




                        PATRICK J. JOYCE, ESQ.
                                           Attorney at Law
                                 70 Lafayette Street - 2nd Floor
                                  New York, New York 10013
                                        (212) 285-2299
                                      FAX (212) 513-1989
                                                                     New Jersey Office:
                                                                     658 Ridgewood Road
                                                                     Maplewood, NJ 07040
                                                                     (973) 324-9417
December 7, 2020


Judge Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE: United States v. Jason Rhodes
             18 Cr. 887 (JMF)

Dear Judge Furman,

        I represent the defendant, Jason Rhodes, in the above-captioned case. By way of this letter,
I respectfully request that the Court authorize Mr. Rhodes to travel to Orlando, Florida. Mr.
Rhodes’ employer has requested that Mr. Rhodes travel from Sunday, December 13, 2020 to
Friday, December 18, 2020. Both in Florida and upon his return to Connecticut, Mr. Rhodes will
abide by all health and safety regulations and restrictions.
        Mr. Rhodes’ current control date is January 13, 2020, when the Government and the
defense are to inform the court of an update regarding the requested Fatico hearing. We have
notified the Government of the above request, and the Government has no objection, contingent
on Pre-trial Services consent. Pre-trial Services does not object and have been provided with Mr.
Rhodes’ travel itinerary and a verification from Mr. Rhodes’ employer.

                                                      Respectfully submitted,

                                                      /s/ Patrick Joyce, Esq.
                                                      Patrick Joyce
                                                      Attorney for the Defendant Jason Rhodes

CC: All counsel via ECF
